No. 12240

         I N THE SUPREME C U T O T E STATE O MONTANA
                          OR    F H         F




THE STATE O M N A A on t h e r e l a t i o n of
                 F OTN
ROBERT L. W O A L Attorney General of
                 O D H,
t h e S t a t e of Montana,

                          Rela t o r ,



THE DISTRICT COURT O THE FIRST JUDICIAL
                    F
DISTRICT O THE STATE O M N A A i n and f o r
            F             F OTN
t h e County o f Lewis and C l a r k and HONORABLE N T
                                                    A
ALLEN, t h e Acting Judge t h e r e o f ,

                          Respondents,




Counsel of Recordc

       For Rela t o r :

             Hon. Robert L. Woodahl, Attorney General, Helena,
              Montana.
             John P. Connor, Jr., A s s i s t a n t Attorney General,
              appeared, Helena, Montana.
             Poore, McKenzie and Roth, B u t t e , Montana.
             Robert Poore argued, S p e c i a l Deputy Attorney General,
              B u t t e , Montana.
             Donald Robinson appeared, B u t t e , Montana.

       For Respondents:

             S a n d a l l , Moses and Cavan, B i l l i n g s , Montana.
             Charles F. Moses argued, B i l l i n g s , Montana.

             AMICUS CURIAE
             H a James Oleson, argued, County Attorney, K a l i s p e l l ,
              Montana.



                                                Submitted:      March 28, 1972
                           4


                                                  Decided : MAR    8 1 1972
Mr.    J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of t h e C o u r t .

              The a t t o r n e y g e n e r a l ' s a p p l i c a t i o n t o t h i s C o u r t f o r

supervisory control o r other appropriate r e l i e f presents but

a single legal issue:                   whether t h e a t t o r n e y g e n e r a l , under t h e

f a c t s and c i r c u m s t a n c e s o f t h i s c a s e , h a s t h e power t o i n i t i a t e

a c r i m i n a l felony prosecution i n t h e d i s t r i c t c o u r t independent

of t h e county a t t o r n e y .

             The d i s t r i c t c o u r t h e l d t h e a t t o r n e y g e n e r a l h a s no such

l e g a l power.        W e agree.

             The f a c t s o f t h i s c a s e a r e n o t complex.                   The a t t o r n e y

g e n e r a l a p p l i e d t o t h e d i s t r i c t c o u r t o f L e w i s and C l a r k County,

t h e Hon. N a t A l l e n , d i s t r i c t judge p r e s i d i n g , f o r l e a v e t o f i l e

a d i r e c t i n f o r m a t i o n c h a r g i n g one George McGaffick w i t h e i g h t

f e l o n y c o u n t s i n v o l v i n g t h e p r e s e n t a t i o n of f r a u d u l e n t b i l l s o r

c l a i m s t o t h e s t a t e f o r a l l o w a n c e and payment.                The a p p l i c a t i o n

w a s s i g n e d by John P . Connor, J r . , a s s i s t a n t c h i e f d e p u t y a t t o r n e y

g e n e r a l of t h e s t a t e o f Montana.              The c o u n t y a t t o r n e y of L e w i s

and C l a r k County w a s n o t c o n s u l t e d and d i d n o t s i g n t h e a p p l i -

c a t i o n f o r leave t o f i l e t h e charges nor d i d he s i g n t h e i n f o r -

mation tendered t o t h e c o u r t with t h e a p p l i c a t i o n .

             On March 3 , 1972, Judge A l l e n h e l d a h e a r i n g on t h e a p p l i -

cation of the attorney general.                           Judge A l l e n h e a r d d e t a i l e d proof

o f p r o b a b l e c a u s e f o r f i l i n g t h e i n f o r m a t i o n d i r e c t and made an

e x p r e s s f i n d i n g t h a t p r o b a b l e c a u s e e x i s t e d and had been proven.

However Judge A l l e n d e n i e d t h e a p p l i c a t i o n on t h e s o l e ground

t h a t t h e a t t o r n e y g e n e r a l d i d n o t have a u t h o r i t y t o f i l e t h e i n -

f o r m a t i o n h i m s e l f i n d e p e n d e n t of t h e c o u n t y a t t o r n e y ' s p a r t i c i p a t i o n
and s i g n a t u r e .

             Following t h i s d e n i a l by t h e d i s t r i c t c o u r t , t h e a t t o r n e y

general applied to t h i s Court f o r supervisory c o n t r o l o r o t h e r

a p p r o p r i a t e r e l i e f t o r e v i e w t h i s d e t e r m i n a t i o n by t h e d i s t r i c t

court.       W e i s s u e d a n o r d e r t o show c a u s e and t h e r e a f t e r b r i e f s

w e r e f i l e d and o r a l argument h e a r d on b e h a l f o f t h e a t t o r n e y

g e n e r a l , t h e d i s t r i c t c o u r t , and t h e Montana County A t t o r n e y s '

A s s o c i a t i o n a s amicus c u r i a e .       A d d i t i o n a l l y a motion t o q u a s h

was f i l e d by t h e Montana County A t t o r n e y s ' A s s o c i a t i o n ,

             A t t h e o u t s e t we hold t h a t t h e w r i t of supervisory c o n t r o l

i s a v a i l a b l e a s a remedy t o t e s t t h e power o f t h e a t t o r n e y g e n e r a l

i n t h i s regard.          The a t t o r n e y g e n e r a l h a s no remedy i n t h e o r d i n -

a r y c o u r s e o f law by a p p e a l from t h e d i s t r i c t c o u r t ' s o r d e r ,             It

w i l l n o t d o t o s a y t h a t h e h a s an a v a i l a b l e remedy by d i r e c t i n g

t h e c o u n t y a t t o r n e y t o s i g n t h e i n f o r m a t i o n and f i l e i t , f o r t o

d o s o would amount t o an a b d i c a t i o n o f t h e l e g a l power c l a i m e d by

t h e a t t o r n e y g e n e r a l and would f u r n i s h no answer t o t h e l e g a l

i s s u e he seeks t o r a i s e .

             P r o c e e d i n g t o t h e merits, t h e b a s i c p o s i t i o n o f t h e a t -

t o r n e y g e n e r a l i s t h a t he h a s power t o f i l e t h e s e c r i m i n a l c h a r g e s

and i n i t i a t e t h i s p r o s e c u t i o n i n d e p e n d e n t o f t h e c o u n t y a t t o r n e y ' s

power t o d o so; t h a t t h e a t t o r n e y g e n e r a l ' s power i n t h i s r e g a r d

i s d e r i v e d from t h e common law which h a s n o t been a b r o g a t e d by

constitution or statute.

             On t h e o t h e r hand, r e s p o n d e n t ' s p o s i t i o n i s s i m p l y t h a t

t h e a t t o r n e y g e n e r a l ' s common law power t o i n i t i a t e a c r i m i n a l

p r o s e c u t i o n i n d e p e n d e n t l y o f t h e c o u n t y a t t o r n e y h a s been s u p e r -

s e d e d by s t a t u t e i n Montana.
             The common law power o f t h e a t t o r n e y g e n e r a l t o f i l e

c r i m i n a l c h a r g e s and i n i t i a t e c r i m i n a l p r o s e c t u i o n s i s t a c i t l y

conceded.         Nor c a n t h e r e b e any real i s s u e i n t h i s r e g a r d .                 Sec-

t i o n 12-103, R.C.M.            1947 p r o v i d e s :

             "The common law o f E n g l a n d , so f a r a s i t
             i s n o t repu.gnant t o o r i n c o n s i s t e n t w i t h
             t h e c o n s t i t u t i o n o f t h e U n i t e d S t a t e s , or
             the constitution o r l a w s of t h i s s t a t e , o r
             o f t h e c o d e s , i s t h e r u l e of d e c i s i o n i n
             a l l t h e c o u r t s of t h i s s t a t e . "

             The Montana Supreme C o u r t , i n S t a t e e x r e l . F o r d v. Young,

54 Mont. 401, 170 P . 9 4 7 , had t h i s t o s a y c o n c e r n i n g t h e n a t u r e

and o r i g i n o f t h e powers o f t h e a t t o r n e y g e n e r a l :

              "The o f f i c e o f a t t o r n e y g e n e r a l i s o f
             a n c i e n t o r i g i n . The powers and d u t i e s
             a p p e r t a i n i n g t o i t were r e c o g n i z e d by t h e
             common l a w , and t h e common law h a s b e e n a
             p a r t o f o u r s y s t e m o f j u r i s p r u d e n c e from
             t h e o r g a n i z a t i o n of Montana t e r r i t o r y t o
             t h e p r e s e n t day.         (Bannack S t a t u t e s , p. 356;
             Comp. S t a t s . p . 647; Rev. Codes, sec, 3 5 5 2 ) .
             In t h i s state the o f f i c e of attorney general
             i s c r e a t e d b y o u r s t a t e C o n s t i t u t i o n (sec. 1,
             A r t . V I I I ) , which a l s o p r o v i d e s t h a t t h e
             incumbent o f t h e o f f i c e ' s h a l l p e r f o r m s u c h
                                                                      -
             d u t i e s a s a r e prescribed i n t h i s Consti-
             t u t i o n and by t h e l a w s o f t h i s s t a t e . '              The
             C o n s t i t u t i o n e n u m e r a t e s c e r t a i n d u t i e s , and
             s e c t i o n 1 9 3 , R e v i s e d Codes,(now s e c t i o n 82-
             401-11, R.C.M. 1 9 4 7 ) c e r t a i n o t h e r s , and
             t h e n c o n c l u d e s by i m p o s i n g upon t h e a t t o r n e y
             g e n e r a l ' o t h e r d u t i e s p r e s c r i b e d by l a w . '
             I t i s t h e g e n e r a l consensus of opinion t h a t
             i n p r a c t i c a l l y e v e r y s t a t e of t h i s Union
             whose b a s i s o f j u r i s p r u d e n c e i s t h e common
             l a w , t h e o f f i c e o f a t t o r n e y g e n e r a l , a s it
             e x i s t e d i n E n g l a n d , was a d o p t e d a s a p a r t
             of t h e g o v e r n m e n t a l m a c h i n e r y , and t h a t i n
             t h e a b s e n c e of e x p r e s s r e s t r i c t i o n s , t h e
             common-law d u t i e s a t t a c h t h e m s e l v e s t o t h e
             o f f i c e so f a r as t h e y a r e a p p l i c a b l e a n d
             i n harmony w i t h o u r s y s t e m o f g o v e r n m e n t . "
              (Emphasis s u p p l i e d .)
             To t h e same e f f e c t see S t a t e v . P u b l i c S e r v i c e Comm.,

129 Mont. 1 0 6 , 283 P.2d 594.

             The u n d e r l y i n g i s s u e h e r e i s w h e t h e r o r n o t t h e a t t o r n e y

g e n e r a l ' s common l a w power i n t h i s r e s p e c t h a s b e e n a b r o g a t e d by

statute.        A t t h e o u t s e t i n a c r i m i n a l case w e n o t e a c o m p l e t e

a b s e n c e o f a n y c o n s t i t u t i o n a l or s t a t u t o r y power v e s t e d i n t h e

a t t o r n e y g e n e r a l t o f i l e an information or i n i t i a t e a prosecution

independent of t h e county a t t o r n e y .               On t h e o t h e r h a n d , t h e r e are

numerous s t a t u t e s r e q u i r i n g t h e c o u n t y a t t o r n e y t o f i l e c r i m i n a l

charges and i n s t i t u t e c r i m i n a l p r o s e c u t i o n s .   S e c t i o n 16-3101,

R.C.M.     1 9 4 7 , l i s t s t h e powers of t h e c o u n t y a t t o r n e y and t h i s

s e c t i o n reads i n p e r t i n e n t p a r t a s follows:

            "16-3101.                                                          -
                                D u t i e s o f c o u n t y a t t o r n e y . The
            county a t t o r n e y i s t h e p u b l i c p r o s e c u t o r , and
             -
            must:
                "1. A t t e n d t h e d i s t r i c t c o u r t and c o n d u c t ,
            on b e h a l f o f t h e s t a t e , a l l p r o s e c u t i o n s f o r
                                                            -
            p u b l i c o f f e n s e s and r e p r e s e n t t h e s t a t e i n a l l
            m a t t e r s and p r o c e e d i n g s t o which it i s a p a r t y ,
            o r i n which i t may b e b e n e f i c i a l l y i n t e r e s t e d ,
            a t a l l t i m e s and i n a l l p l a c e s w i t h i n ' t h e l i m i t s
            of h i s county; * * *
                "3. Draw a l l * * * i n f o r m a t i o n s * * *
                "9. When o r d e r e d o r d i r e c t e d b y t h e a t t o r n e y
            g e n e r a l so t o d o , t o p r o m p t l y i n s t i t u t e and
            d i l i g e n t l y p r o s e c u t e i n t h e p r o p e r c o u r t , and
            i n t h e name o f t h e s t a t e o f Montana, a n y c r i m i n a l
            or c i v i l a c t i o n o r s p e c i a l proceeding, i t being
            h e r e b y d e c l a r e d t h a t t h e s u p e r v i s o r y powers
            g r a n t e d t o t h e a t t o r n e y g e n e r a l by s e c t i o n 82-
            4 0 1 ( 5 ) , i n c l u d e t h e power t o o r d e r a n d d i r e c t
            s a i d county a t t o r n e y s i n a l l m a t t e r s p e r t a i n i n g
            to t h e duties of t h e i r office."                      (Emphasis
            supplied. )

             S e c t i o n 95-1302,     R.C.M.      1947, provides i n p e r t i n e n t p a r t

a s follows:
              " * * * a f t e r l e a v e o f c o u r t h a s been g r a n t e d
              * * * t h e c o u n t y a t t o r n e y must f i l e , w i t h i n
             t h i r t y (30) days, i n t h e proper d i s t r i c t c o u r t
             an information charging t h e defendant with t h e
             o f f e n s e f o r which h e i s h e l d t o a n s w e r , o r any
             o t h e r o f f e n s e d i s c l o s e d by t h e e v i d e n c e . * * * "
              ( ~ m p h a s i ss u p p l i e d . )

             S e c t i o n 95-1503[53 ( e ) p r o v i d e s i n p e r t i n e n t p a r t :

             " I f t h e c h a r g e i s by c o m p l a i n t i t s h a l l be s i g n e d
             on o a t h by a p e r s o n h a v i n g knowledge o f t h e f a c t s
             o r by t h e c o u n t y a t t o r n e y ; i f by i n f o r m a t i o n , it
             s h a l l be s i g n e d by t h e county a t t o r n e y o r by h i s
             d e p u t y * * *." (Emphasis s u p p l i e d . )

             F i n a l l y , s e c t i o n 95-101 g o v e r n s t h e s c o p e o f t h e new Code

of C r i m i n a l P r o c e d u r e and p r o v i d e s a s f o l l o w s :

             "95-101.          Scope. These p r o v i s i o n s s h a l l g o v e r n
             t h e p r o c e d u r e i n t h e c o u r t s of Montana i n a l l
                    -
             c r i m i n a l p r o c e e d i n g s e x c e p t where p r o v i s i o n f o r
             a d i f f e r e n t procedure i s s p e c i f i c a l l y provided
             by law."

             W e hold t h a t t h e foregoing s t a t u t e s expressly supersede

and a b r o g a t e t h e common l a w powers o f t h e a t t o r n e y g e n e r a l t o

f i l e i n f o r m a t i o n s i n h i s own name and i n s t i t u t e c r i m i n a l proceed-

i n g s i n d e p e n d e n t of t h e c o u n t y a t t o r n e y .

             T h i s o p i n i o n i s n o t t o be c o n s t r u e d as any l i m i t a t i o n

on t h e s u p e r v i s o r y powers and c o n t r o l o f t h e a t t o r n e y g e n e r a l

o v e r t h e c o u n t y a t t o r n e y s o f t h i s s t a t e a s p r o v i d e d by law.         This

o p i n i o n s i m p l y h o l d s t h a t under t h e f a c t s and c i r c u m s t a n c e s h e r e ,

t h e a t t o r n e y g e n e r a l h a s no l e g a l power t o + f i l e an i n f o r m a t i o n

s i g n e d o n l y by h i m s e l f o r t o i n s t i t u t e a c r i m i n a l f e l o n y p r o s e c u -

t i o n i n t h e d i s t r i c t c o u r t i n d e p e n d e n t of t h e c o u n t y a t t o r n e y .

             T h i s p r o c e e d i n g h a s a l r e a d y d e l a y e d t h e i n s t i t u t i o n and

p r o s e c u t i o n of c h a r g e s a g a i n s t George McGaffick s i n c e March 3 .
As probable cause for the prosecution has already been found

by the district court, the prosecution of the case should not

be delayed further. Accordingly, the attorney general should

immediately direct the county attorney of Lewis and Clark County

to sign and file the necessary information and proceed with

prosecution of the case.




                                     Associate ~Zstice
M r . J u s t i c e Wesley C a s t l e s S p e c i a l l y Concurring:


          I concur i n J u s t i c e asw well's view of t h e law

t h a t T i t l e 9 5 , R.C.M.   1947, supersedes t h e common law

i n c r i m i n a l procedure.     I , however, would n o t a c c e p t

j u r i s d i c t i o n of t h i s proceeding because no j u s t i c i a b l e

i s s u e appears because t h e Attorney General has an ade-

q u a t e r o u t e by using t h e r e g u l a r processes o . law.
                                                            f              Thus,

I concur i n t h e r e s u l t .




                                                       ~ s s o c N . t e ustice
                                                                       J
M r . Chief J u s t i c e James T. Harrison Dissenting:

            I am n o t , under t h e record b e f o r e us h e r e , prepared t o

q u a l i f y , r e s t r i c t o r l e s s e n what I b e l i e v e t o be t h e powers of

t h e Attorney General of Montana.                     This Court has d i s c u s s e d t h e s e

powers of t h e Attorney General a s g r a n t e d by our C o n s t i t u t i o n ,

under t h e s t a t u t o r y law and under t h e common law and I do n o t

i n t e n d t o f u r t h e r d i s c u s s them but Z do wish t o p o i n t o u t t h i s

wording from t h e opinion i n S t a t e ex r e l . Nolan v. D i s t r i c t C o u r t ,

22 Mont. 25, 29, 55 P. 916, to-wit:

           "The Attorney General i s t h e p r i n c i p a l law o f f i c e r
           of t h e S t a t e . H i s d u t i e s a r e g e n e r a l ; h i s a u t h o r i t y
           i s co-extensive w i t h p u b l i c l e g a l a f f a i r s of t h e
           whole community. H i s a d v i c e o f t e n a f f e c t s t h e r i g h t s
           of a l l persons w i t h i n t h e S t a t e , and, excepting judg-
           ments and . o r d e r s of c o u r t , h i s opinions c o n t r o l
           p u b l i c i n t e r e s t s more l a r g e l y than do t h e a c t s of any
           o t h e r o f f i c i a l of t h e S t a t e . R e s p o n s i b i l i t i e s of s o
           h i g h a c h a r a c t e r a r e u s u a l l y put upon a lawyer of
           a b i l i t y , experience and c h a r a c t e r , and, presuming
           t h e Attorney General t o be such, t h e s t a t u t e has g i v e n
           him t h e s i g n i f i c a n t , y e t e x t e n s i v e , powers r e f e r r e d t o .
           Again, e x i g e n t times o c c a s i o n a l l y a r i s e i n t h e a f f a i r s
           of a s t a t e , where l o c a l c o n s i d e r a t i o n s render i t i m -
           p o l i t i c t o i n t r u s t a county a t t o r n e y w i t h t h e d i s -
           charge of h i s duty unaided by learned counsel r e p r e -
           s e n t i n g t h e supreme a u t h o r i t y of t h e S t a t e . "

           I n t h e i n s t a n t c a s e t h e Attorney General s t a t e s t h a t i n h i s

opinion i t i s i m p o l i t i c t o i n t r u s t t h e m a t t e r w i t h t h e County

Attorney, and w h i l e I may n o t a g r e e w i t h t h e Attorney G e n e r a l ' s

reasoning i n t h i s p a r t i c u l a r , I do f e e l t h a t such a d e c i s i o n i s

w i t h i n h i s d i s c r e t i o n and one of h i s p r e r o g a t i v e s .

           The same l i n e of reasoning a s quoted i n Nolan seems t o

me t o be repeated i n S t a t e ex r e l . Ford v. Young, 54 Mont. 401,

170 P. 947, a s w e l l a s i n S t a t e ex r e l . Olsen v . P u b l i c S e r v i c e

Commission, 129 Mont. 106, 283 P.2d 594.

           M dissent
            y